Eschweiler, J.
In this case an adult son, living with his parents and paying them for his board and lodging a regular amount fairly equivalent to its cost, contributed nothing in excess of such amount to the family purse. The father had no legal control over the wages of the son. Two contributions of $200 each were made by the son for the avowed'and designated purpose of the purchase of a home. Neither of such payments ever became a part of the general family fund, nor were they intended to be used for any other ’ purpose than the particular one to which they were in fact applied. . .
We feel compelled to hold that under the facts in this case the $445 paid by the son was not paid by him for the support of his parents within the meaning of sub. (4) (c), sec. 2394 — 9, Stats., under which the claim is made. The facts here are’ so manifestly different from those appearing *400in the case of Milwaukee Basket Co. v. Wiecki, decided herewith {ante, p. 391, 181 N. W. 308), that extended discussion is unnecessary.
It follows that the judgment of the circuit court should be affirmed.
By the Court. — Judgment affirmed.